DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           JOHN MALONEY,
                              Appellant,

                                     v.

                           LAURA MALONEY,
                               Appellee.

                               No. 4D18-1681

                           [October 11, 2018]

   Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Charles E. Burton, Judge; L.T. Case
No. 502015DR012309XXXXSB-FX.

  Sonja A. Jean and Laura Davis Smith of Davis Smith & Jean, LLC,
Coral Gables, for appellant.

   Jane Kreusler-Walsh of Kreusler-Walsh, Vargas & Serafin, P.A., West
Palm Beach, and Mark Luttier and Jessie Grace Pulitzer of Critton, Luttier
& Coleman, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CONNER and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.